Reynolds, J. (dissenting).
The plaintiffs, the estates of Peter and Lorenza Canale, owners of the building involved, and Susan Oropallo Trozze, a tenant in said building, seek in the instant actions to recover damages when the building was destroyed by fire on January 31,1970. Following a trial, the jury returned verdicts of no cause of action against defendant Columbia Gas of New York in both actions and certain other individual defendants, and verdicts in favor of the Canales’ estates in a total amount of $22,100 against Binghamton Enterprise, Inc. (25%), Binghamton Amusement Co. Inc. (65%) and James T. Curran (10%) and in favor of Mrs. Trozze in a total amount of $4,130 against Binghamton Enterprise, Inc. (25%) and Binghamton Amusement (75%). While I agree with the majority’s affirmance of the verdicts of no cause of action against Columbia Gas and the other individual named defendants, I cannot agree with affirmance of the judgments against Amusement, Enterprise and J ames T. Curran.
*429With respect to the judgments against Amusement and Cur-ran, they cannot stand because the record utterly fails to disclose proof of any facts as to how the fire started or even where the fire started. While there is much testimony about the malfunction of the ceiling furnace from Thursday, January 29, through noon of the 31st, it is pure conjecture that the fire actually started within this appliance or its attachments. And, even if it could be assumed that the fire began within the furnace, there is absolutely no explanation of the mechanics involved that could lead to such an occurrence. No expert proof was offered as to what would happen if any particular part malfunctioned. This is not a case of circumstantial evidence; the whole case against these defendants is nothing but pure conjecture (Bergen v. I.L.G.W.U. Houses, 38 A D 2d 933; Solomon v. Brooklyn Cornell Utilities, 265 App. Div. 886, affd. 291 N. Y. 593; compare McKenna v. Allied Chem. & Dye Corp., 8 A D 2d 463). Moreover, there are other possible explanations of the cause of the fire which are even more plausible than that the furnace malfunctioned (i.e., the portable space heater in the upstairs apartment or a malfunction of the electrical wall fixture) since the fire was first discovered at the top of the building whereas the furnace was located suspended from the ceiling of the first floor and yet the proprietor and two customers within a few feet of the furnace knew nothing of the fire until told of it by a woman who noticed the fire and rushed in to tell the occupants. Since the furnace was surrounded by a simple pegboard covering, it would seem that, if the fire had started there, the proprietor and the customers would have smelled gas or smoke or seen some flames and yet such is not the case. Nor, assuming arguendo that a malfunction of the furnace precipitated the fire, is there any proof that any action by Curran, an employee of Amusement, led to such malfunction. There is absolutely no proof that any action taken by Curran could have precipitated a malfunction of the furnace. Even assuming that Curran removed some part from the furnace, and no part was found to have been removed by the fire marshal or others who examined the furnace after the fire, there is absolutely no proof as to what part was removed or more importantly proof that its removal would be a competent producing cause of a malfunction of the furnace and resulting fire. Again, there is nothing but complete conjecture.
There is thus a complete lack of proof as to negligence, causal relationship and proximate cause with respect to the defendants *430Amusement and Curran and the complaints against them in both actions should have been dismissed.
Moreover, even assuming that liability could be found in favor of the Canales’ estates, the judgment in their favor would still have to be reversed and a new trial ordered because the only proof of valuation is clearly erroneous. The use by the estates’ appraiser of reproduction cost less depreciation is fundamentally erroneous in the instant case since the fairly ordinary two-story building housing a restaurant and an apartment here involved could not possibly be considered in any way unique so as to qualify as a specialty (Amsterdam Urban Renewal Agency v. Masonic Assn. of Amsterdam, 39 A D 2d 617; Bensle v. State of New York, 24 A D 2d 1052; Bond v. State of New York, 24 A D 2d 778). This is particularly so where, as here, the property was amenable to evaluation by capitalization of income, an approach not seriously attempted by the estates’ appraiser.
In addition, the 65%-10% apportionment between Amusement and Curran could not properly stand. Here, Amusement could only be held liable for the negligence of Curran, and only insofar as Curran was found to be liable; the rule of contribution among tort-feasors announced in Dole v. Dow Chem. Co. (30 N Y 2d 143) speaks of apportioning the “ blame ” among them (p. 153). Where, as here, the corporation is vicariously liable for the acts of its agents, there can be no unequal apportionment of liability between corporation and employee since there was but a single wrong (Martindale v. Griffin, 233 App. Div. 510, 513, affd. 259 N. Y. 530; 2A Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 1401.07).
As to the defendant Enterprise, what I have previously said about a lack of proof of liability applies equally. Additionally, however, the jury brought in a verdict of no cause of action in favor of Miles, the proprietor of Enterprise and, since he was the only officer of Enterprise possibly connected with any improper maintenance or repair of the furnace, his exoneration also exonerated his corporate employer since its liability could be derivative solely from his actions (Good Health Dairy Prods. Corp. v. Emery, 275 N. Y. 14).
Accordingly, I vote to modify the judgments to dismiss the complaints against Binghamton Amusement Co., Inc., Binghamton Enterprise, Inc. and James T. Curran.
Heblihy, P. J., Sweeney and Main, JJ., concur with Staley, Jb., J.; Reynolds, J., dissents and votes to modify in an opinion.
Judgments affirmed, with costs.